Title: To Benjamin Franklin from John Paul Jones, 11 October 1779
From: Jones, John Paul
To: Franklin, Benjamin


Amsterdam Octr. 11th. 1779.
I had the honor to write your Excellency a line from the Hague on the 8th.— His Excellency the French Ambassador and the Agent have no doubt marked the situation of Affairs with respect to the Squadron, as concerned with this Government and with the Enemy.— I am doing every thing in my Power towards fulfiling the Advice which I have received from His Excellency, and as I am informed that Captain Cunningham is threatned with Unfair play by the British Government—I am determined to keep in my hands the Captain of the Serapis as an Hostage for Cunninghams release as a prisoner of War.— With respect to the other prisoners now in my hands, If the English Ambassador Sir J.Y. will give us Security in his public Character that an Equal number and denomination of Americans shall be Sent immediatly to France, I believe it will be good Policy to Let them at liberty here; and I shall endeavour indirectly to inform myself immediatly how that matter can be managed.— Landais is come up here and purposes after gadding about in this City to figure away at the Hague:— He continues to Affect an entire Independence of my Controul—And has given in here an Extraordinary demand for Supplies of every kind.— This famous demand however I have ventured to disaprove and to reduce to I believe a Tenth part of its first extent.— I hope to account to your Satisfaction for my reasons—among which is his having been so plentifully and so lately furnished.— I wish heartily that poor Cunningham (whom I am taught to regard as a Continental Officer) were exchanged; as with his assistance I could form a Court Martial, which I beleive you will see Unavoidable.— I go down to the Texel to Night and will from thence forward the Return of Killed & Wounded with the Prisoners.— I think the Prisoners will not fall much Short of 400— And I hope my loss in Killed and Wounded will be less than I at first imagined.— I believe also that the Enemies loss will considerably exceed ours.
I am ever with Sentiments of the heighest Esteem and Respect Your Excellencies very Obliged & faithful Sert.
Jno P Jones
His Excellency Benjamin Franklin Esqr.
 
Notation: Capt: Jones Oct 11. 1779
